Citation Nr: 1233611	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-37 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to January 1955. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  The Veteran was exposed to noise from U.S. Marine Corps weapons training in service. 

2.  The Veteran credibly reported the onset of hearing difficulty in service with continued symptoms and treatment after service. 

3.  There is competent and credible medical evidence of a current loss of hearing acuity that meets the VA criteria for disability.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran served as a U.S. Navy hospital corpsman with duty in Marine Corps field units.  He contends that he experiences bilateral hearing loss that first manifested in service and is caused by exposure to high noise levels on firing ranges. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Impaired hearing is a disability for purposes of service connection when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  However, the Court of Appeals for Veterans Claims (Court) cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A recent edition of this treatise retains the same definition.  See Current Medical Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds., 47th Ed. (2008).   

Regarding VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Service treatment records are silent for any symptoms, diagnoses, or treatment for bilateral hearing loss or organic ear disorders.  Hearing acuity was satisfactory on enlistment and discharge physical examinations but was measured by whisper tests.  There are no audiograms in the service records.  Service personnel records showed that the Veteran was assigned duties with Marine infantry units including one year, six months of foreign or sea duty.  There is no indication that the Veteran was in combat in Korea.  

In a July 2008 claim and in a July 2009 notice of disagreement, the Veteran reported that he received examination and hearing aids for treatment of a loss of hearing acuity from private clinicians in 1982 to 2000 and from 2003 to 2008.  Despite requests by the RO, the Veteran provided an authorization to obtain records only from the more recent clinician.  

In August 2003, a private physician specializing in ear, nose, and throat disorders noted the Veteran's reports of hearing problems since service and the use of hearing aids for 25 years.  An audiometric test showed bilateral puretone thresholds above 50 decibels at all frequencies from 500 through 4000 Hz.  Speech recognition scores were not recorded.  Subsequent treatment encounters included adjustment of hearing aids and removal of cerumen.  In November 2007, an audiometric test again showed bilateral puretone thresholds above 50 decibels at all frequencies from 500 through 4000 Hz.  Speech recognition scores with visual clues were 72 and 80 percent in the right and left ear respectively.  

In a July 2008 claim, the Veteran reported the onset of a hearing disability in 1953.  The Veteran was born in 1931 and is now 81 years of age.  

In February 2009, a VA audiologist noted a review of the claims file and the Veteran's report of decreased hearing for about 15 years.  He reported exposure to noise on firing ranges during service.  He reported no post-service occupational noise exposure but some recreational exposure while hunting.  The Veteran also reported experiencing tinnitus during service but not for many years prior to the examination.   On examination, bilateral puretone thresholds were above 60 decibels at all frequencies from 500 through 4000 Hz.  Speech recognition scores were 10 and 24 percent in the right and left ears respectively.  The audiologist made no comments on the impact of the disability on the Veteran's capacity for employment or daily activities.  The audiologist diagnosed moderately severe to profound sensorineural hearing loss.  The audiologist noted only the results of the whisper tests in service and the elapsed time since service and concluded that an opinion on whether the hearing loss was caused or aggravated by noise exposure in service could not be provided.  

Any medical opinion, including one that states no conclusion can be reached without resorting to speculation, must be "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Although the audiologist did not articulate specific reasons, the Board concludes from the context and comments in the report that there was insufficient relevant evidence in the file to form an opinion.  The audiologist did not comment on the Veteran's lay evidence of his exposure or whether his form of hearing loss could be caused by noise exposure.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Board concludes that service connection for bilateral hearing loss is warranted.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

There is competent and credible lay evidence of the onset of a loss of hearing acuity in service and a continuation of the disorder after service.  The Veteran is competent to report his sensed reduction in hearing acuity which first manifested in 1953 and which continued after service leading to treatment and the use of hearing aids in the 1980s.  The Veteran's reports are credible.  Although hospital corpsmen serving on ships and shore medical facilities are not generally exposed to high noise levels, the Veteran was assigned to Marine Corp infantry units, it is reasonable that he was present during weapons training for his Marines in these units.  Further, there is no evidence of ear disease or trauma, and the degree of hearing loss shown in 2003 was substantial suggesting that the disorder progressed for an extended period of time.  Therefore, the Board concludes that the Veteran was exposed to some high noise levels during training in the 1950s when the use of hearing protection was not as prevalent as in more recent years.  The Veteran's reports of noise exposure in and after service and the onset of difficulty with hearing acuity they were not challenged by his private treatment providers.  

When a Department of Veterans Affairs (VA) medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board of Veterans' Appeals, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  Jones v. Shinecki, 23 Vet. App. 382 (2010).  Here, the VA audiologist was unable to provide an opinion and inferred that there was insufficient evidence to form an opinion.  As such, the Board concludes that a remand for an additional opinion after review of the same body of evidence would not likely yield a conclusive opinion.   

Therefore, resolving all doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss is warranted because there is credible medical evidence of current loss of hearing acuity that meets the VA criteria for a disability and competent and credible lay evidence of the onset of a loss of hearing acuity in service with a continuity of symptoms after service.  As there is some evidence in support of the claim and no contrary evidence, the "benefit of the doubt" rule is for application, and the Board will grant the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


